DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is the same as US Patent No. 10,504,522 and US Patent No. 9,922,653.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  5 and 11 of U.S. Patent No. 9,922,563. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a computer-implemented method, the method being implemented in a computer system having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, program the computer system to perform the method, the method comprising: causing, by the computer system, a first crowdsourced validation job to be .
Claims 1 and 2 of the instant application is similar to claim 5 of US Patent No. 9,922,653. The confidence score is determined from the first validation device and assigns and updates a validation score based on the first validation device. 
Claim 3 of the instant application is similar to claim 11 of US Patent No. 9,922,653. A threshold is calculated and values can be determined to be above or below this value. 
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 10,504,522. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a computer-implemented method, the method being implemented in a computer system having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, program the computer system to perform the method, the method .
Claims 1 and 2 of the instant application are similar to claim 3. The confidence score is determined from the first validation device and assigns a validation score based on the first validation device. 
Claim 3 of the instant application is similar to claim 4. A threshold is calculated and values can be determined to be above or below this value. 



Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Rothwell et al. (10,504,522)  and Rothwell et al. 9,922,653) show a method and system for validating transcriptions of natural language content using crowdsourced validation jobs. In regard to claim 4, the prior art of record does not show or suggest that the first crowdsourced validation job is part of a crowdsourced campaign comprising the first crowdsourced validation job and a second crowdsourced validation job, the method further comprising: preventing, by the computer system, the first validation device from participating in the second crowdsourced validation job responsive to a determination that the first confidence score is below the threshold confidence score.
In regard to claim 5, the prior art of record does not show or suggest that if the first confidence score of the first validation device is below the threshold confidence score, the method further comprises: causing, by the computer system, a second crowdsourced validation job to be provided to one or more second validation devices, the second crowdsourced validation job comprising second instructions for a crowd user to provide an indication of an accuracy of the transcription of natural language content,
receiving, by the computer system, at least a second response from at least a second validation device from among the one or more second validation devices, wherein the second response includes a second indication of an accuracy of the transcription of the natural language content, and assigning, by the computer system, a validation score to the transcription of natural language content based, at least in part, on the second response received from the second validation device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        January 14, 2021